HUGHES, Justice
(concurring).
This court has no alternative but to follow the opinion of the Supreme Court in the Liquor Warehouse and General Engineering Corporation cases cited in the opinion of Chief Justice Archer.
I append this opinion with the hope that the Supreme Court, if this case is presented to it, will reconsider its former opinions and join its Associate Justice Smed-ley who, in dissenting in those cases, branded the construction given the Act as narrow, technical and unfair in its application.
There are three reasons for urging such reconsideration:
1. The construction given the Act by the court in those cases is narrow, technical and unfair in its application.
2. The only reasons given by the court for its decisions in those cases are found in the following. quotations from the Dallas Liquor Warehouse case: “Unemployment compensation legislation has developed in this country within the last fifteen years, • hence many phases of ■ it have not been construed. The cases we have discussed appear to be the only ones that have comprehensivelyconsidered the issue now before us. It is both important and desirable that our several jurisdictions attain as much uniformity as possible in the construction of this legislation. Therefore, to paraphrase the language of the Supreme Court of Minnesota in El Queeno Distributing Co. v. Christgau, above quoted, we feel that the' logic upon which the Michigan and Minnesota decisions " are based is sound and, in the absence, of other authoritative • expressions on the question, that'those decisions' should be followed here,, where the' facts .and the ap*432plicable statutory provisions are so nearly identical. So we follow them.” 217 S.W.2d 654, loc. cit. 658.
There is no logic to be found in the Minnesota case.1 The decision there was based upon the Michigan case.2 The “logic” of the Michigan case is, as expressed by the Supreme Court in the Liquor Warehouse case: “But the Supreme Court of Michigan held that the two corporations could not qualify as a ‘single employing unit’ under the statute above quoted ‘unless their corporate entities were disre-' garded’, which could not be done because the corporations were two separate and distinct legal entities and, therefore, two separate employers, * * 217 S.W.2d 654, loc. cit. 657;
I see no “logic” in this statement. Of course a corporation is a separate legal entity but the question presented is: Why, in construing the same Act, should corporate fiction be disregarded in order to impose taxes and regarded with inflexible rigidity in order to deny a taxpayer the benefits of the Actf3 I find no logical answer to this question in either the Michigan or Texas cases. Our Supreme C'ourt has followed the Michigan Court, solely, it seems to me, for the sake of uniformity. It may. be desirable for courts of the various States to construe similar statutes alike but I fail to see the importance of the impact, if any, of Michigan and Minnesota unemployment compensation laws upon the citizens of Texas. In any event, if injustice is to be the price of uniformity, then I say the price is too great.
3. The decision of the Supreme Court in the Liquor Warehouse case became final March 9, 1949. On May 3, 1949, the Legislature, without a dissenting vote, amended the Unemployment Compensation Act so as to avoid, in the future, the harsh results of that case.4 This amendment should be considered and have weight in interpreting the Act which it amended. 39 Tex.Jur. p. 239, 50 Am.Jur. p. 328.

. El Queeno Distributing Company v. Christgau, 221 Minn. 197, 21 N.W.2d 601, 604. In this case the court said:
“We feel that the logic upon which the Michigan decision is based is sound, and, in the absence of all other authority on the question * * * that the result arrived at is proper and should be followed here, where the facts and the applicable statutory provisions are so nearly identical. This construction should tend forward'establishing stability and result in the equitable application of the provisions of this section as contemplated by the 'legislature.” (As quoted by the Supreme Court in the Liquor Warehouse case, 217 S.W.2d 654, loc. cit. 657.)


. Ned’s Auto Supply Co. v. Michigan Unemployment Compensation Commission, 313 Mich. 66, 20 N.W.2d 813.


. The Supreme Court stated the question: “Since the corporate fiction was properly disregarded to establish tax liability against all respondents, were they entitled to have it disregarded in order to get the benefit of a favorable compensation rate under the provisions of Art. 5221b-5(c) (1) to (7)?” 217 S.W.2d 654, loc. cit. 656.


. Sec; 5D, Chap. 148, Acts 51st Leg., p. 293; Art. 5221b-5(c) (7)..